The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “vacuum cleaner system” in Claims 1-9 and 21-37, “filter system” in Claims 9, 21, 24, 25, 33 and 35, and “motor/impeller unit” in Claim 31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashe US 2004/0060147 (hereafter Ashe).

Regarding Claim 33, Ashe anticipates:
33. A vacuum cleaner system comprising: 
a tank (housing 12), the tank including sides (sides of housing 12 shown in Figure 4), a lid (aperture retainer plate 54), an air intake aperture (three apertures shown in aperture retainer plate 54, Figure 4) provided in the lid of the tank (Figure 4), the air intake aperture having an edge wall (inner edges of apertures in aperture retainer plate 54), and an air exhaust aperture (exhaust ports 28 and 30) provided in the tank; and 
a filter system (filter assembly comprising prefilter bags 48, 50, and 52, first filter member 56, pleated filter member 58, and HEPA filter module 60) having a pre-filter (prefilter bags 48, 50, and 52) including a frame and a filter panel (shown in Figure 4), the pre-filter dividing the tank into a first chamber (above (upstream of) prefilter bags 48, 50, and 52, Figure 4) having the air intake aperture (Figure 4) and a second chamber (below (downstream of) prefilter bags 48, 50, and 52, Figure 4) having the air exhaust aperture (Figure 4), the first chamber having a circumferential edge (topmost inner circumferential edge of prefilter bag frames shown in Figure 4), a portion of the circumferential edge formed by at least one of the sides of the tank or the pre-filter (Figure 4), the edge wall of the air intake aperture extending along (in proximity of and parallel to) at least the portion of the circumferential edge of the first chamber formed by the at least one of the sides of the tank or the pre-filter (shown in Figure 4).  

Regarding Claim 34, Ashe anticipates:
34. The vacuum cleaner system of claim 33, further comprising a support structure (upper plate 36) coupled to the tank and a worm gasket (sealing means 40) in contact with the support structure and the lid of the tank (Figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ashe US 2004/0060147 (hereafter Ashe).

Regarding Claim 25, Ashe teaches:
25. A vacuum cleaner system (vacuum system 10) comprising: 
a tank (housing 12) including sides (sides of housing 12 shown in Figure 4), a lid (upper plate 36) including a lid latch (one of at least three latches 38 shown) connectable to one of the sides of the tank, an air intake aperture (aperture retainer plate 54), and an air exhaust aperture (holes through horizontal plate 18, Figure 4); 
a filter system (filter assembly comprising first filter member 56, pleated filter member 58, and HEPA filter module 60) having a pre-filter (first filter member 56) including a frame and a filter panel (shown in Figure 4), the pre-filter dividing the tank into a first chamber (above (upstream of) first filter member 56, Figure 4) having the air intake aperture (Figure 4) and a second chamber (downstream of) first filter member 56, Figure 4) having the air exhaust aperture (Figure 4); 
a support structure coupled to the tank (see discussion below); and 
a release lever (labeled in Figure 1 below) connected to the tank, the release lever including a first prong (labeled in Figure 1 below) configured to engage the lid of the tank and a second prong (labeled in Figure 1 below) configured to engage the support structure (see discussion below).  

Ashe shows in Figure 1 at least three latch assemblies 38 that are used to couple the tank (housing 12) to the lid (upper plate 36).  As labeled in attached zoomed in Figure 1, each latch has a release lever with a first prong (labeled in Figure 1 below) configured to engage the lid of the tank and a second prong (labeled in Figure 1 below) configured to engage the support structure.   Ashe shows what appears to be a pinned attachment of the release lever to a support structure on the side of the tank, however, it is either not shown or hidden under the body of the release lever.  It would have been obvious to one with ordinary skill in the art at the time of the invention to include a support structure coupled to the tank with a hole concentric to the shown hole in the release lever with the motivation to provide the release lever a pivotal attachment to the tank allowing it to operation as intended by Ashe.


    PNG
    media_image1.png
    894
    1025
    media_image1.png
    Greyscale


Regarding Claim 30, Ashe teaches:
30. The vacuum cleaner system of claim 25, further comprising a bag mount (for prefilters 48, 50, and 52) connected to the tank (housing 12) adjacent the air intake aperture (aperture retainer plate 54).  

Regarding Claim 31, Ashe teaches:
31. The vacuum cleaner system of claim 25, further comprising a motor/impeller unit (motor means 20 and 22) connected to the support structure (through connection to horizontal plate 18 and housing 12).  

Regarding Claim 32, Ashe teaches:
32. The vacuum cleaner system of claim 25, further comprising a cartridge filter (HEPA filter module 60) covering the air exhaust aperture (holes through horizontal plate 18, Figure 4). 

Allowable Subject Matter
Regarding Claims 1-24, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Claims 26-29 and 35-37 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with prefilter arrangements.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.